DETAILED ACTION

Allowable Subject Matter
Claim 32, 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 33-36, 39-41 and 44 are dependent to claim 32 and claim 51 is dependent to claim 50.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slapak US PG-Pub 2010/0028134 in view of Kawano WO 2016/208330.

Regarding claim 27, Slapak teaches an air conditioner duct ([0004]: air conditioning ducts); a blower configured to blow an air to an internal air flow path of the air conditioner case (Fig. 2 & Fig. 5 & [0028]: using a blower of air conditioner); a microphone provided in the internal air flow path on a downstream side of the blower and configured to detect noise (Fig. 5: reference microphone detects the noise downstream); and a speaker configured to output sound waves having a phase opposite to a phase of the noise detected by the microphone (Fig. 5 & [0164]-[0169]: the speaker will produce an anti-noise base on the reference microphone).  
Slapak failed to explicitly teach recites air conditioner case. 

Slapak and Kawano are analogous art because they are both in the same field of endeavor, namely vehicle with air conditioner. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, since the air conditioner section with the distribution duct can be consider the air conditioner case.

Regarding claim 28, Slapak teaches wherein the microphone and the speaker are installed in a section of the internal air flow path where an air flow is linear (Fig. 5: the duct creates a linear path for a linear air flow).  

	Regarding claim 30, Slapak teaches wherein the microphone is installed on an upstream side of the speaker in the internal air flow path (Fig. 5: reference microphone is upstream the speaker).  

Claim 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slapak US PG-Pub 2010/0028134 in combination with Kawano WO 2016/208330 in view of Schlapfer US PG-Pub 2019/0147846.

	Regarding claim 45, the combination teaches a through hole for installing the speaker is formed on an outer surface of the air conditioner case (Slapak, Fig. 5: placing a loudspeaker in the tube so it provides anti-noise).

	However, Schlapfer teaches a vibration-proof fixing part configured to fixedly install the speaker in a through hole of a case and to prevent vibration of the speaker from being transmitted to the air conditioner case (Fig. 13 & [0070]: using the corner arms-32 with the elastomer inser-27 to help with the vibration as it is elastic).
	The combination and Schlapfer are analogous art because they are both in the same field of endeavor, namely loudspeakers. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using vibration proof material to reduce vibration are additional options that can reduce noise.
	
	Regarding claim 46, Schlapfer teaches wherein vibration- proof fixing part includes a fixing bracket fixed to the air conditioner case while supporting the speaker, and vibration damping pads provided between the air conditioner case and the fixing bracket and between the fixing bracket and the speaker, the vibration damping pads configured to absorb and attenuate the vibration of the speaker transmitted from the speaker to the air conditioner case (Fig. 12 & [0070]: adding material-28 to help damp vibrations). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using vibration damping material to reduce vibration are additional options that can reduce noise.
	
Claim 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slapak US PG-Pub 2010/0028134 in combination with Kawano WO 2016/208330 in view of Schlapfer US PG-Pub 2019/0147846 and further in view of Nishikawa US PG-Pub 2003/0226712.

	Regarding claim 47, the combination failed to teach an enclosure housing configured to isolate a rear portion of the speaker from surroundings so that a speaker chamber having a closed structure is formed on a rear side of the speaker, wherein the enclosure housing includes an interference avoiding groove portion formed on an outer surface thereof, the interference avoiding groove portion depressed in a shape corresponding to a shape of a peripheral component so as to accommodate the peripheral component and avoid interference with the peripheral component.  
	However, Nishikawa teaches an enclosure housing configured to isolate a rear portion of the speaker from surroundings so that a speaker chamber having a closed structure is formed on a rear side of the speaker, wherein the enclosure housing includes an interference avoiding groove portion formed on an outer surface thereof, the interference avoiding groove portion depressed in a shape corresponding to a shape of a peripheral component so as to accommodate the peripheral component and avoid interference with the peripheral component (Fig. 3: the speaker-22 has a rear enclosure-23 which creates a closed structured and interference avoiding groove portion-46 allows for peripheral components to be on top or bottom).
	The combination and Nishikawa are analogous art because they are both in the same field of endeavor, namely loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a sound box changes the sound characteristics and making the outer cover different shapes helps when having to fit with different components nearby.

Regarding claim 48, Nishikawa teaches wherein the speaker chamber inside the enclosure housing is formed to have a shape complementary to a shape of the interference avoiding groove portion (Fig. 3: the shape-23 is complementary to shape-46). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an inventor choice to make the outer cover different shapes to help when having to fit with different components nearby.

Claim 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slapak US PG-Pub 2010/0028134 in combination with Kawano WO 2016/208330 in view of Schlapfer US PG-Pub 2019/0147846 in view of Nishikawa US PG-Pub 2003/0226712 and further in view of Hruby US Pat 4,591,020.

	Regarding claim 49, the combination failed to teach wherein the interference avoiding groove portion is formed in a multi-step shape on an outer surface of the enclosure housing, and the speaker chamber of the enclosure housing has a multi-step-shaped internal structure corresponding to the interference avoiding groove portion.  
	However, Hruby teaches wherein the interference avoiding groove portion is formed in a multi-step shape on an outer surface of the enclosure housing, and the speaker chamber of the enclosure housing has a multi-step-shaped internal structure corresponding to the interference avoiding groove portion (Fig. 7).
	The combination and Hruby are analogous art because they are both in the same field of endeavor, namely loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

	Regarding claim 50, Slapak teaches wherein the enclosure housing is fixed to one side surface of the air conditioner case and is formed to have a width corresponding to the entirety of one side surface of the air conditioner case (Fig. 9 & [0114]: the speaker and it’s speaker chamber covers the width of the duct of the air conditioner).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654